Citation Nr: 1451363	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  06-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for carcinoma of the thyroid with total thyroidectomy, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for dysphagia/difficulty swallowing, currently not compensated from July 30, 2004 to June 8, 2011 and rated as 30 percent disabling from that date.

3.  Entitlement to a higher rating for dysphonia, currently not compensated from July 30, 2004 to June 8, 2011 and rated as 10 percent disabling from that date.

4.  Entitlement to a compensable rating for removal of pretracheal fat pad and a medial portion of the left sternocleidomastoid muscle with scar.  


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Representative

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied a claim for a rating in excess of 10 percent for carcinoma of the thyroid with total thyroidectomy.  The Board remanded the claim in January 2010 and May 2012 to identify all manifestations of the thyroid disability and determine whether increased or separate ratings were warranted.  In an October 2013 rating decision, service connection and separate ratings were assigned for dysphagia and dysphonia (each effective June 8, 2011) and removal of fat and muscle with a scar (effective October 24, 1975).  The Board remanded the claims again in April 2014.   

The issue of entitlement to a compensable rating for removal of pretracheal fat pad and a medial portion of the left sternocleidomastoid muscle with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected carcinoma of the thyroid with total thyroidectomy does not cause fatigability, constipation, and mental sluggishness.

2.  Prior to June 8, 2010, the Veteran did not have or nearly approximate moderate stricture of his esophagus.  Since June 8, 2010, the Veteran has had or nearly approximated moderate stricture of his esophagus, but he has not had stricture of his esophagus which permits passage of liquids only, with marked impairment of general health.  

3.  Prior to June 8, 2008, the Veteran did not have hoarseness, with inflammation of cord or mucous membrane.  From June 8, 2008, he has had hoarseness, but not with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for carcinoma of the thyroid with total thyroidectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).

2.  The criteria for a compensable disability rating for dysphagia/difficulty swallowing prior to June 8, 2010 or in excess of 30 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.114, Diagnostic Code 7203 (2014).

3.  The criteria for a compensable disability rating for dysphonia prior to June 8, 2008 or a disability rating in excess of 10 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6519-6516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008).  Notice was provided in September 2004 and March 2006 and the claims were subsequently readjudicated, most recently in April 2014.  Mayfield, 444 F.3d at 1333.  

VA has obtained medical records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2009 and 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations and other evidence of record are adequate as they provide all information necessary to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Thyroidectomy

This disorder is rated under Diagnostic Code 7903, which provides, for hypothyroidism, a 10 percent rating when there is fatigability, or; continuous medication required for control.  A 30 percent rating is warranted when there is fatigability, constipation, and mental sluggishness.  

The preponderance of the evidence indicates that the Veteran does not have fatigability, constipation, and mental sluggishness due to his thyroidectomy; a schedular rating in excess of 10 percent is not warranted for any time period on appeal.  The Veteran was noted to have a very slow speed of mental processing on VA examination in October 2009, but this was attributed to medications which were not for his hypothyroidism.  On VA examination in 2011, his mental sluggishness was described as a psychological complaint, and he is separately service-connected for psychiatric disorder.  The examiner indicated that the Veteran had no significant neurological symptoms that related to his hypothyroidism, and that fatigability and mental sluggishness were less likely than not attributable to his hypothyroidism, since he had been maintained in the euthyroid range since his thyroidectomy in service.  While the Veteran reported some intermittent constipation at the time of the examination, he stated that he thought he had irritable bowel syndrome, and that he had more of a tendency to have loose stools than constipation.  The examiner remarked that the Veteran did not have significant symptoms for constipation.  In summary, the evidence shows that the Veteran does not have fatigability, constipation, and mental sluggishness due to his thyroidectomy, and so a schedular disability rating in excess of 10 percent for his thyroidectomy disability is not warranted.   

Dysphagia

The last final denial of an increased rating for thyroidectomy residuals was in October 1999.  Thereafter, new and material evidence was not received within a year of the October 1999 notice of that decision, and no appeal was commenced.  The current claim for a higher rating for dysphagia stems from a claim for an increased rating for residuals of thyroidectomy filed on July 30, 2004.  Accordingly, the rating period for it is from the July 2004 date of claim to present.

The Veteran's dysphagia/difficulty swallowing disorder is rated under Diagnostic Code 7203, which is for stricture of the esophagus.  There is no rating lower than 30 percent under Diagnostic Code 7203.  Stricture of the esophagus warrants a 30 percent rating when the stricture is moderate.  A 50 percent rating is warranted when the stricture is severe, permitting liquids only.  An 80 percent rating is warranted when the stricture permits passage of liquids only, with marked impairment of general health.  

On VA examination on June 8, 2011, the Veteran reported that in the last year, he had developed dysphagia, and that 2-3 times per month, he would have difficulty swallowing his pills or getting part of a sandwich to go down.  Sometimes, he would induce vomiting when something was stuck, or take liquids to help the obstruction pass into his stomach.  Clearly, by his description of symptomatology, he does not have a severe stricture of his esophagus, permitting liquids only, as he consumes solid foods and solid medications.  Accordingly, a rating higher than 30 percent is not warranted for any part of the rating period.  However, the Veteran indicated that his dysphagia had developed in the last year at the time of the June 8, 2011 VA examination.  Accordingly, the Board finds that the 30 percent rating should be assigned from June 8, 2010, one year before the examination date.  A 30 percent degree of disability appears to have been factually ascertainable as of that date.  Prior to that time period, the Veteran had not had a moderate esophageal stricture, and so a compensable rating is not warranted prior to June 8, 2010.  38 C.F.R. § 4.31.

Dysphonia

The last final denial of an increased rating for thyroidectomy residuals was in October 1999.  Thereafter, new and material evidence was not received within a year of the October 1999 notice of that decision, and no appeal was commenced.  The current claim for a higher rating for dysphonia stems from a claim for an increased rating for residuals of thyroidectomy filed on July 30, 2004.  Accordingly, the rating period for it is from the July 2004 date of claim to present.

The Veteran's dysphonia is rated as 10 percent disabling under Diagnostic Code 6519-6516 from June 8, 2011.  Diagnostic Code 6519 indicates to rate incomplete aphonia, which is present here, under Diagnostic Code 6516, which is for chronic laryngitis.  There is no noncompensable rating for chronic laryngitis.  Chronic laryngitis warrants a 10 percent rating when there is hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted when there is hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  

The Veteran indicated at the time of his examination on June 8, 2011 that in the last 2-3 years, he had noticed that he had some intermittent hoarseness and would sometimes find his voice reduced to a whisper or totally faded out until he rested for 20-30 minutes and then it would return.  He stated that these episodes would occur about 1-2 times a month.  The VA examination in 2011 showed that the Veteran's mouth was examined and that there were no rednesses or lesions to mucosa.  There is no evidence that the Veteran has had thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes, at any time during the rating period, so as to warrant more than a 10 percent rating for his dysphonia for any part of the rating period.  However, since the Veteran reported dysphonia symptomatology starting 2-3 years beforehand at the time of the June 8, 2011 VA examination, the Board finds that his 10 percent rating for it should date back to June 8, 2008, which was 3 years before the examination date.  That is when it was first factually ascertainable that a compensable degree of disability was present.  Accordingly, the 10 percent rating shall be assigned from December 8, 2008.  Prior to that date, the criteria for a 10 percent rating were not met, and so a 10 percent rating prior to June 8, 2008 is denied.  38 C.F.R. § 4.31.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record shows that the Veteran's service-connected disabilities at issue are not so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the symptoms of the Veteran's thyroid disability, including both dysphagia and dysphonia, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total disability rating for compensation based upon individual unemployability was granted in July 2013 effective from the July 2004 date of claim and so there is no need to discuss such issue as part of the appeals being decided.  

The preponderance of the evidence is against greater benefits than those indicated herein and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for carcinoma of the thyroid with total thyroidectomy is denied.

The 30 percent rating for dysphagia is granted effective from June 8, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.  Prior to this time, a noncompensable rating is warranted.  

The 10 percent rating for dysphonia is granted effective from June 8, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.  Prior to this time, a noncompensable rating is warranted.

REMAND

The RO determined in October 2013 that the rating period at issue for the Veteran's service-connected removal of pretracheal fat pad and a medial portion of the left sternocleidomastoid muscle with scar is from October 24, 1975 to present.  During that time frame, there have been amendments to the rating criteria.  One of the amendments which has been made rates scars of the neck based on a number of very specific neck scar feature criteria.  The evidence of record is insufficient to apply this rating criteria.  Accordingly, remand for a VA examination, as indicated below, is necessary, in order to assist the Veteran with this claim pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected left neck scar.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  
The examiner should identify all symptoms associated with the service-connected left neck scar.  The examiner should state whether:
The scar is 5 or more inches in length;
The scar is at least 1/4 inch wide at its widest part;
The surface contour of the scar is elevated or depressed on palpation;
The scar is adherent to underlying tissue;
The skin is hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.);
The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.);
The underlying soft tissue is missing in an area exceeding 6 square inches (39 sq. cm.);
The skin is indurated and inflexible in an area exceeding 6 square inches (39 Sq. cm.).  
The examiner should provide unretouched color photographs of the Veteran's left neck scar.   

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


